Citation Nr: 1437347	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-48 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for left foot drop, also claimed as a bilateral foot disability.

5.  Entitlement to service connection for lung cancer, post-surgery.

6.  Entitlement to service connection for unstable glaucoma.

7.  Entitlement to service connection for a heart murmur.

8.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 RO decision.  

The Veteran requested the opportunity to present testimony in support of his claim at a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled for May 2011.  The Veteran was notified of the scheduled time and place but failed to appear for the hearing.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  His claim will thus be adjudicated without further delay based upon all the evidence presently of record.

The issues of entitlement to service connection for a heart murmur and entitlement to service connection for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A bilateral hip disability, a right shoulder disability, a left knee disability, left foot drop or a bilateral foot disability, lung cancer, and glaucoma were not present in service or for many years after service.  

2.  No connection between a bilateral hip disability, a right shoulder disability, a left knee disability, left foot drop or a bilateral foot disability, lung cancer, glaucoma, and the Veteran's period of active service is shown.   


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hip disability,  a right shoulder disability, and a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Service connection for left foot drop, a bilateral foot disability, post-surgical lung cancer, and unstable glaucoma is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving the service connection claims by an April 2008 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records, private treatment records, a VA examination report, and the Veteran's written contentions.  The examination provided to the Veteran is adequate for the purposes of deciding the claim on appeal as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's entire tour of active duty was stateside; he did not have any service in Vietnam.  Therefore, none of the legal presumptions related to Vietnam service are applicable in this case.  

The Veteran's service treatment records reflect that he was involved in a motorcycle accident in May 1966.  His motorcycle hit a tree, he fell off the motorcycle, and landed on the road.  Upon immediate evaluation, he was noted to have multiple abrasions, but no head injury.  He complained of left posterior rib and spine pain.  He was treated with muscle relaxers, pain medication, and bed rest for three days.  After three days of bed rest, he was given light duty.  There are no further complaints or reports of injury residuals related to the motorcycle accident in the Veteran's service treatment records.  X-ray studies were interpreted as showing no evidence of fracture or dislocation of the ribs, and normal sacroiliac joints.

In February 1967, the Veteran was involved in a second accident, when he was hit by the door of a metal railcar/gondola.  The door hit his right shoulder area and back, knocking him down.  His left knee hit the ground.  Upon clinical examination, his left knee was negative.  His back was mildly tender, but no muscle spasm or limitation of motion.  The examiner provided a diagnostic impression of a mild contusion, with no prescription of any kind indicated.  There are no further complaints involving this accident recorded in his service treatment records.  

The report of the general medical examination performed in August 1967 in conjunction with the Veteran's discharge from service reflects no complaints or findings related to either accident.  The Veteran did not even mention the accidents on the portion of the examination reserved for all pertinent medical history.  On this portion, the Veteran indicated that he did not have and had never had swollen or painful joints, a head injury, shortness of breath, pain or pressure in his chest, chronic cough, palpitation or pounding heart, high or low blood pressure, a tumor or cancer, arthritis or rheumatism, bone or joint deformity, lame, painful or trick shoulder or elbow, or a trick or locked knee.  He indicated he had had foot trouble, but the examiner clarified that his foot troubles involved athlete's foot.  Upon physical examination, his eyes and opthalmoscopic examination were normal.  His lungs and chest, heart, vascular system, upper extremities, feet, and lower extremities were also deemed to have been normal upon examination.  

There is no medical evidence available for review reflecting the Veteran's condition for over thirty years after his discharge from service, as the next available evidence contained in the claims file is dated in 2003.  This lengthy period without treatment, post-service, weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  This evidence reflects, among other things, treatment for lung cancer, glaucoma, chest pain, coronary artery disease, hypertension, and numbness of both feet.  It is unclear whether he has any current disability involving his hips, right shoulder, or left knee.  Given his age and general debilitated condition, as reflected in the recent medical evidence, however, the Board will concede he has joint pain in these areas for purposes of this decision.  

During a May 2008 VA examination, the Veteran reported that he had had pain in his feet ever since service, when he was required to run and walk.  He also reported having a left foot drop since undergoing chemotherapy for lung cancer.  Following a review of the Veteran's service treatment records and the Veteran's recent VA treatment records, the examiner rendered the following opinion:  "Veteran has a foot drop due to neuropathy caused by chemotherapy for his lung cancer.  He alleges he had pain after long marches and running, however he has atrophy of his left foot and no problems with his right foot at this time."  

In evaluating the Veteran's claims, the Board finds that no connection of any kind is shown between the Veteran's service and his currently-claimed disabilities.  None of the claimed disabilities were shown during service or upon his discharge examination, or for many years after service.  The normal findings upon the separation examination, together with the Veteran's own report of having no problems at that time, are particularly persuasive.  There is no indication that arthritis of any joint developed within one year of service.  No other connection to service is shown or postulated in the record on appeal.  In short, no nexus between service and any current disability involving the Veteran's hips, feet, right shoulder, left knee, lungs, or eyes is shown in the record.  

The preponderance of the evidence is against the claims and service connection for a bilateral hip disability, a right shoulder disability, a left knee disability, left foot drop or a bilateral foot disability, lung cancer, and glaucoma must be denied.


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left knee disability is denied.

Service connection for left foot drop and for a bilateral foot disability is denied.

Service connection for lung cancer, post-surgery, is denied.

Service connection for unstable glaucoma is denied.


REMAND

According to the report of the Veteran's pre-induction medical examination, which was conducted in April 1965, five months prior to his entrance onto service, the Veteran reported having had a heart murmur approximately two years prior.  However, his examination in April 1965 was deemed normal, and he was judged fit for military service.  His service treatment records contain no notation of a heart murmur or other heart problem.  The report of the August 1967 separation examination likewise contains no mention of a heart murmur.  Upon clinical examination at that time, his heart and vascular system were deemed to have been normal.  

Within the past decade, the Veteran has received cardiac diagnoses of arrhythmia, and sustained two myocardial infarctions.  During the VA examination in May 2008, the examiner noted the presence of a systolic murmur.  The examiner rendered the opinion that the Veteran's cardiac condition was less likely as not caused by or a result of service.  In support of this opinion, the examiner noted that the Veteran worked for many years after service as a maintenance worker at a golf club.  The examiner then summarized the Veteran's multiple currently-shown cardiac diagnoses, and noted that, "Obtaining hospital records would be of interest."  While this opinion is helpful, it does not particularly answer the question of whether the Veteran's pre-existing heart murmur may have been aggravated during service.  Furthermore, this comment most definitely indicates that the examiner would have preferred further information upon which to base the opinion.  

In this regard, the Board observes that the Veteran's claims file currently contains some VA treatment records and some private treatment records.  VA records from 2003 through 2008 are available for review.  Metropolitan Hospital records from 2003 through 2004, and osteopathic records from 2009 through 2010 have been obtained for review.  The Veteran is informed that if he has prior VA treatment and additional private medical treatment pertinent to his heart or his low back he should notify the RO so that VA can assist him in obtaining copies of these medical records for review by adjudicators.

The Veteran himself has challenged the adequacy of the May 2008 examination and the resulting opinion.  In his substantive appeal, he alleged that the examiner did not listen to his heart or perform an examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board holds that additional medical evidence and another VA examination are warranted with regard to the claim involving the Veteran's heart murmur.

X-ray studies performed after the Veteran's May 1966 motorcycle accident were interpreted as showing a questionable fracture of the L-1 transverse process.  No further treatment or evaluation was provided, however.  No further complaints from the Veteran were noted either, except for a complaint of low back pain following the gondola door accident in February 1967.

The Veteran's VA treatment records reflect that he currently has pain in his low back.  Therefore, the Board is of the opinion that medical nexus evidence is required to identify any link between a current low back problem and the in-service findings.  

As the Veteran continues to receive VA medical care, his VA treatment records should be updated for the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the Ann Arbor VA Healthcare System and all related clinics, the Grand Rapids Outpatient Clinic, the Battle Creek VA Medical Center and all related clinics, subsequent to January 2008 for inclusion in the file.

2.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for his heart complaints and his low back complaints since his discharge from service.  After securing the necessary release, the RO should obtain these records.

3.  After obtaining the records requested above, the Veteran should be afforded a cardiologic examination.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful should be accomplished in conjunction with the examination.  The examiner is requested to review the Veteran's service treatment records and his current treatment records and render an opinion as to whether a pre-existing heart murmur was aggravated/increased in severity during service.  Any other linkage to service should be identified as well.  The complete rationale for all opinions expressed should be fully explained.  

4.  After obtaining the records requested above, the Veteran should be afforded a VA orthopedic examination.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful should be accomplished in conjunction with the examination.  The examiner is requested to review the Veteran's service treatment records and his current treatment records and render an opinion as to whether the questionable fracture of the L-1 transverse process shown in service is related to the Veteran's currently shown low back problems.  Any other linkage to service should be identified as well.  The complete rationale for all opinions expressed should be fully explained.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If either benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


